Citation Nr: 1738853	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right foot.

2.  Entitlement to service connection for peripheral neuropathy of the left foot.

3.  Entitlement to service connection for a bilateral hip disorder as secondary to the bilateral foot disorder.

4.  Entitlement to service connection for a skin disorder. 

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to service connection for alcoholic pancreatitis, to include as due to the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

The Veteran testified before the undersigned in a May 2016 Travel Board hearing, the transcript of which is included in the record. The issues on appeal were previously remanded by the Board in September 2016.

The issues of whether new and material evidence has been received to reopen the claims for service connection for hepatitis C and diabetes mellitus have been raised by the record in a May 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of service connection for alcoholic pancreatitis, to include as due to the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities has not been shown.

2.  The Veteran is not currently service-connected for any disability relating to his feet or lower extremities.

3.  A current skin disorder manifested by excessive sweating has not been shown.

4.  The Veteran has a current right shoulder disorder, diagnosed as osteoarthritis.

5.  Symptoms of right shoulder arthritis were not chronic in service and have not been continuous since service separation; right shoulder arthritis did not manifest in service or within one year of service separation.

6.  The Veteran's right shoulder arthritis is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right foot was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  Peripheral neuropathy of the left foot was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  A bilateral hip disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  A right shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veterans Claims Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right and Left Peripheral Neuropathy

The Veteran maintains that he has peripheral neuropathy as a result of an injury he sustained in service.  Specifically, service treatment records show that he sustained an injury to his foot in service as a result of pallets falling on his feet.  He complained of numbness of the left foot and ankle.  Alternatively, he has indicated that his peripheral neuropathy may be secondary to his alcohol abuse disorder.  Upon review of all the evidence of record, the medical evidence of record does not confirm a diagnosis of peripheral neuropathy.  

In an April 2006 VA treatment record, it was noted that the Veteran's neurological review of systems was unremarkable.  A sensory examination in April 2006, however, showed "decreased fine touch and pin from the mid calf distally."  The assessment was peripheral neuropathy "likely" secondary to "trauma" and alcohol use.  In a February 2012 VA podiatry consult, he was noted to have diabetes but "with no peripheral neuropathy."  An objective neurological examination (Semmes-Weinstein examination used to test for peripheral neuropathy) showed that the right and left extremities were "intact."

In a June 2012 VA neurological attending note it was specifically indicated that the Veteran's plain films were unremarkable and were "not suggestive of peripheral neuropathy."  

Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA examination.  The September 2016 VA examiner indicated that the Veteran had undergone and EMG the previous month which was indicative of lumbar radiculopathy.  Further, the examiner noted that peripheral neuropathy was not found.  

Although VA treatment records show various notations of peripheral neuropathy, the weight of the objective clinical evidence, including EMG results, Semmes-Weinstein examination, and plain films do not show a diagnosis of peripheral neuropathy.  The clinical, objective medical evidence of record that the Veteran does not have peripheral neuropathy is more probative than the simple listing of "peripheral neuropathy" in his VA treatment records problem list.  While the Board has considered his lay statements that he had peripheral neuropathy, he has not been shown to have the medical expertise to draw such a conclusion.

Moreover, although the Veteran has been diagnosed with lumbosacral radiculopathy, he has not been granted service connection for a spine disorder.  As such, secondary service connection for lumbosacral radiculopathy is not warranted.  See 38 C.F.R. § 3.310.

In summary, the Veteran's primary assertion that he has bilateral lower extremity peripheral neuropathy has been considered; however, the weight of the evidence does not support that he has been diagnosed with such disability since the filing of the claim and during the pendency of the appeal.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  For the above reasons and bases, the appeals are denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Bilateral Hip Disorder

The Veteran contends that he has developed bilateral hip bursitis as a result of his bilateral foot disorder.  He testified that his gait is altered as a result of his foot pain, which in turn, caused his hip disorder.  See May 2016 Board Hearing Transcript at pgs. 29-30, 32.

The Veteran does not maintain, and the evidence does not otherwise suggest, that his bilateral hip disorder is directly related to service.  For the reasons discussed in the previous section, he is not currently service connected for a lower extremity or foot disability.  Accordingly, secondary service connection for a bilateral hip disorder is not warranted at this time.

Skin Disorder

During the May 2016 Board hearing, the Veteran testified that he has a skin disorder that is manifested by excessive sweating, especially when wearing clothing that is not 100 percent cotton.  See Board Hearing Transcript at pg. 32.  He denied any skin disorder in service.

Upon review of the record, the evidence does not show that the Veteran does not have a current skin disorder manifested by excessive sweating.  

Post-service treatment records are negative for any diagnosis pertaining to a skin disorder that is manifested by excessive sweating.  Various dermatological VA treatment records show no open lesions, rashes, maceration, or erythema.  A December 2013 VA treatment record shows that the Veteran was noted to have stasis dermatitis of the bilateral lower extremities but there was no indication of excessive sweating or that the dermatitis was related to service or to a service connected disability.  

In a January 2013 VA treatment record, the Veteran complained of an itchy rash over the lower extremity for a few days after he worked in his garage.  A diagnosis of contact dermatitis was noted and he was treated with medication.  He does not maintain, and the evidence does not suggest, that his dermatitis is related to service.  As noted above, he has claimed service connection for a skin disorder manifested by excessive sweating.  

For these reasons, the evidence does not show that the Veteran has a skin disorder manifested by excessive sweating, and he has not met the threshold requirement of establishing that he has a current "disability."  As such, the appeal is denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. At 225; see also Rabideau, 2 Vet. App. At 143-44.  Because the preponderance of the evidence is against the claim for service connection for a skin disorder, the benefit of the doubt doctrine is not for application.  

Right Shoulder Disorder

During the May 2016 Board hearing, the Veteran testified that he separated his right shoulder after service separation while being homeless.  He testified that it occurred sometime between 1991 and 1992.  He also stated that he landed on the shoulder at the time he suffered his foot injury in service. 

Initially, the Veteran has been diagnosed with right shoulder osteoarthritis and shoulder impingement syndrome.  See October 2016 VA examination report. 

Next, the symptoms relating to right shoulder arthritis were not chronic in service and have not been continuous since service separation.  Service treatment records are negative for any complaints, diagnoses, or treatment for a right shoulder injury.  In a December 1970 service treatment note, it was indicated that the Veteran injured his ankle, but there was no report of pain or other symptoms associated with the right shoulder.  In a September 1971 Report of Medical Examination for discharge, a clinical evaluation of his upper extremities was normal and a right shoulder disorder was not noted.  

The absence of complaints, findings, or treatment during service or at separation from service, in this context, is highly probative contemporaneous evidence that the Veteran did not experience right shoulder symptoms at any time during service.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  As such, the Board finds that symptoms of right shoulder were not chronic in service.

Further, the evidence demonstrates that symptoms of right shoulder arthritis have not been continuous since service separation.  In a September 2000 nursing triage note, it was noted that he had an old fracture to the right shoulder.  In a December 2012 VA treatment record, he complained of chronic right shoulder pain and it was noted that he had previously had a grade III AC joint separation in 1989.  This evidence suggests that the Veteran first developed right shoulder symptoms many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention a right shoulder disorder.  For example, in 1974, he filed a service connection claim for a foot disorder, but did not report a right shoulder disorder.  In March 2008, he again field a claim for a foot disorder and PTSD, but did not mention a shoulder disability at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right shoulder disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a right shoulder disorder in service and a lack of shoulder symptomatology at the time he filed the other claim.  

For these reasons, the symptoms relating to a right shoulder disorder were not continuous since service separation and arthritis did not manifest to compensable degree within one year of service separation.

Next, the Veteran's right shoulder disorder is not etiologically related to service.  He was afforded a VA shoulder examination in January 2013.  The examiner diagnosed right shoulder osteoarthritis and impingement syndrome, confirmed by X-ray.  The examiner opined that the disorder was not at least as likely as not a result of service.  In support of this opinion, the examiner stated he was unable to find "any documented injury or treatment related to the veteran's claimed right shoulder condition." 

The Board assigns the January 2013 VA medical opinion lesser probative value as it is based on inaccurate factual premises as the record shows evidence of a right shoulder injury after service and numerous complaints of right shoulder pain. For example, he testified that he also landed on the right shoulder at the time he suffered his foot injury in service.

Further, the medical opinion is assigned less probative value because the examiner appears to have based the negative opinion wholly on the lack of documented medical evidence of a right shoulder condition in service.  The examiner is required to consider the Veteran's lay statements of falling on the right shoulder in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination inadequate where the examiner did not comment on veteran's report of an in-service injury and relied on lack of evidence in service medical records to provide negative opinion); see also Buchanon v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006) (holding that the Board may not rely on a medical opinion in which it is determined that a Veteran's lay statements lack credibility solely because they are not corroborated by contemporaneous medical records). 

Pursuant to the Board's remand, the Veteran was afforded another VA examination in October 2016.  During the evaluation, he reported that he hurt his right shoulder in December 1970 when he was hit by a palate and got his foot trapped and he fell.  He states that he fell onto his right side at that time.  The examiner noted that the fall and foot injury were documented in the record, but there was no mention of a shoulder injury.  The Veteran reported that he did not realize how bad his right shoulder was injured at that time.  

He indicated that in 1991 he was homeless and realized he had an AC joint separation when he lost weight and could see his AC joint look deformed.  The examiner then opined that the Veteran's right shoulder disorder was less likely than not related to service.  

In support of this opinion, it was noted that the Veteran reported that he fell on his right side in December 1970 and injured the right ankle.  He also reported that the right shoulder got injured at that time.  He presented at the evaluation with significant AC joint separation and now with osteoarthritis which had developed as a result of the AC joint separation.  However, the examiner noted that there was no record of right shoulder pain from the time of the fall.  

According to the examiner, if the Veteran truly had an AC separation at that time, the pain would likely have been significant enough to be mentioned in the record.  Further, although the Veteran reported that he noticed the AC joint deformity in 1991 when he lost a lot of weight, this was about 20 years after the reported initial injury with no intervening reports of shoulder injury or pain.  The examiner also noted that a review of the prior shoulder examination in January 2013 showed that the Veteran stated his shoulder pain started 20 years prior (or around 1991).  There was no mention in this prior examination report of any right shoulder injury due to a fall in 1970.  If this was the source of the AC injury, he would likely have mentioned this to the prior VA examiner.

Further, the Board finds that the Veteran is not competent to relate his current right shoulder disorder to service.  The etiology of the current shoulder disorder is a complex medical question involving internal and unseen system processes unobservable by the Veteran.  As such, the October 2016 VA medical opinion outweighs the Veteran's lay statements regarding the nature and etiology of his disorder.  Moreover, the Veteran's statements regarding the onset of his shoulder symptoms have been inconsistent and are therefore of reduced probative value. 

Based on the competent and credible evidence of record, the weight of the evidence is against a finding of relationship between the Veteran's currently-diagnosed right shoulder disorder and service, to include chronic symptoms in service or continuous symptoms since service separation. Accordingly, the preponderance of the evidence is against the claim and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, with respect to all claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


ORDER

Service connection for peripheral neuropathy of the right foot is denied.

Service connection for peripheral neuropathy of the left foot is denied.

Service connection for bilateral hip disorder as secondary to the bilateral foot disorder is denied.

Service connection for a skin disorder is denied.

Service connection for a right shoulder disorder is denied. 



REMAND

With respect to the remaining issue of pancreatitis, VA treatment records confirm a medical history of "alcoholic pancreatitis."  As such, there is an indication that the Veteran's pancreatitis may be related to alcohol abuse.  He also maintains that, as a result of his diagnosed substance induced mood disorder and polysubstance dependence, he developed pancreatitis.  

The Veteran was granted service connection for posttraumatic stress disorder (PTSD) in an April 2017 rating decision.  A September 2016 VA mental health examination report diagnosed PTSD and alcohol use disorder in sustained remission; however, there was no indication by the examiner as to whether the alcohol use disorder was secondary to PTSD.

As such, a medical opinion is warranted to assist in determining whether the Veteran's alcohol use disorder is either caused or aggravated by PTSD.  This in turn, will assist the Board in determining whether the Veteran's alcoholic pancreatitis is secondary to a service connected disability.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claims file to the VA psychiatrist who conducted the September 2016 VA PTSD examination, or if unavailable, to another appropriate medical professional, for an addendum medical opinion. The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request. 

The examiner should specifically discuss any relationship between the Veteran's PTSD and alcohol abuse, to include whether the symptoms of each disability can be fully differentiated from one another, and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse was either caused or aggravated by PTSD. 

2.  After completing the above, and any further development deemed necessary in light of the expanded record, readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


